Citation Nr: 0401161	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-22 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1948 to 
July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied service 
connection for a cervical spine condition.  The Board notes 
that the August 2002 rating decision reconsidered the 
veteran's claim, which had previously been denied in a 
November 1998 rating decision, due to the fact that the 
Veteran's Claims Assistance Act of 2000 had been passed.  The 
August 2002 rating decision readjudicated the claim as if the 
November 1998 denial had not been made.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000).  This appeal arises solely out 
of the August 2002 rating decision.  The veteran entered a 
notice of disagreement with this decision in September 2002; 
the RO issued a statement of the case in October 2002; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in December 2002.  In a supplemental 
statement of the case issued in March 2003, the RO considered 
additionally submitted evidence of the testimony from the 
veteran at his February 2003 Decision Review Officer (DRO) 
hearing and again denied service connection for a cervical 
spine condition.  

The Board will take this opportunity to address the veteran's 
apparent understanding that service connection had previously 
been established for his neck disability as of October 1992.  
While it is true a VA hospital administrative record reflects 
the veteran was considered service connected for a cervical 
spine disability (as well as a circulatory disorder), that is 
inconsistent with every adjudicative determination addressing 
this issue.  It is the adjudicative determinations that are 
controlling.

The Board notes that in the veteran's DRO hearing, as well as 
his correspondence, he appears to have raised a claim for 
service connection for a low back disability.  This has not 
been adjudicated by the RO and is referred for appropriate 
action. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  There is no competent medical evidence demonstrating that 
any current cervical spine condition is related to disease or 
injury incurred during service.


CONCLUSION OF LAW

The appellant did not incur or aggravate a cervical spine 
condition as a result of his military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107  (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, which is necessary to substantiate the claim.  
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003). 

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 (Aug. 
29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  Recent decisions by the U.S. 
Court of Appeals for Veterans Claims have mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to notify, in November 2001, the RO 
sent a letter to the veteran explaining the VCAA and asking 
him to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The letter also informed him of the legal elements 
of a service connection claim.  Furthermore, in June 2002, 
the RO sent another VCAA-compliant letter to the veteran, 
again requesting certain information and informing him what 
evidence and information VA would be obtaining.  It also 
addressed the elements of a service connection claim.  

With respect to VA's duty to assist the appellant, the record 
reflects that the veteran's service medical records have been 
obtained, together with recent VA treatment records, and 
private records dated from 1982 to 1994.  As to records 
nearer in time to service, at his hearing, the VA DRO asked 
the veteran whether VA could get any of his medical records 
which would support the veteran's contention that he was 
treated for back problems immediately after service.  The 
veteran stated that he "wouldn't even know where to start."  
The veteran's representative stated that "we have tried, or 
the veteran has tried, to retrieve those past medical 
records, but the doctors from at that time are all 
deceased."  

The duty to assist also includes providing a medical 
examination or opinion if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In this case, 
the veteran was not provided with a VA examination.  For 
reasons set forth below, an examination is not needed because 
there is no competent evidence to establish that the 
veteran's claimed condition may be associated with his 
military service.  

Under the foregoing circumstances, the Board finds that the 
duty to assist and the duty to notify the veteran as required 
by the VCAA have been met in this case.   


II. Service Connection for a Cervical Spine Condition 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999). 

The veteran contends, in his November 2001 letter, his June 
2002 letter, and at his February 2003 DRO hearing, that his 
current cervical spine condition was caused by a November 
1951 fall from atop the USS Manchester.  He and another 
serviceman were painting the smoke stack when the platform 
upon which they were standing became unstable and the veteran 
states that he fell over the other serviceman, hit the upper 
deck and bounced over the rail of the upper deck, then hit 
the rail on the main deck, hit the main deck, and then fell 
into the water.  

After a review of the evidence of record, the Board finds 
that the veteran did not incur a cervical spine condition 
during his active duty service.  The evidence before the 
Board includes the veteran's service medical records, 
treatment records from the DeQueen Clinic for February 1984 
to August 1992, treatment records from the Community Hospital 
of DeQueen from February 1990, an October 1992 VA 
examination, VAMC Shreveport, Louisiana, treatment records 
from June 1997 to October 1998, and the veteran's testimony 
from his February 2003 DRO hearing.  

The veteran's service medical records are absent of any 
complaint, treatment, or diagnosis of any neck or back 
problem or injury.  He was, however, treated for a contusion 
of the right buttock in November 1951 stemming from when he 
fell from a painting stage into the water.  The service 
medical records reflect, as the veteran "fell into the 
water, his hip grazed the edge of the camel."  The veteran's 
only pain was in the right hip.  No subsequent treatment was 
shown.  

The DeQueen Clinic records show that the veteran had 
treatment for various complaints between February 1984 and 
August 1992, including osteoarthritis.  The Community 
Hospital of DeQueen records show that the veteran had x-rays 
taken in February 1990 of his spine.  The report for the 
cervical spine shows that there was no fracture or 
abnormalities demonstrated in this study.  The impression was 
normal cervical spine.  The report for the lumbar spine 
demonstrates hypertrophic arthritic changes of the upper 
lumbar spine and that there was no fracture, dislocation, or 
other abnormalities demonstrated.  The impression was 
arthritis of the lumbar spine, but was otherwise normal.  

The October 1992 VA examination report noted that the veteran 
had a marked decrease in range of motion of cervical spine in 
all directions. The examining physician's diagnosis was 
"diffuse moderate-severe osteoarthritis of 
neck/spine/hands."  The VA examination included an x-ray of 
the veteran's cervical spine.  The impression was twofold: 1. 
degenerative changes with narrowing of the intervertebral 
disc spaces at the C5-C6, C6-C7, and C7-T1 levels; 2. mild 
osteopenia.  

More recent VAMC records, dated in 1997 and 1998, show that 
the veteran was seen for chronic pain in the lower back but 
do not reflect complaints related to the cervical spine.  
  
At the veteran's DRO hearing, the veteran gave a detailed 
account of an in-service back injury, indicating that he 
spent almost five weeks in sickbay before returning to duty.  
He did not, however, describe any neck injury.  In any event, 
the veteran also stated that his shipmates who were present 
at the time of his injury were either all dead or unable to 
be located.  He indicated that he did not know where to begin 
to get medical records which would reflect treatment 
immediately following service for his back injury. 

This evidence demonstrates that the veteran presently has a 
cervical spine condition.  However, the record contains no 
competent medical opinion by any physician linking the 
veteran's current cervical spine condition to his 1951 fall, 
or any other incident in his military service.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
cervical spine condition.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107  (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


ORDER

Entitlement to service connection for a cervical spine 
condition is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



